Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 12/10/2019 and 05/26/2020. 
Claims 1-15 have been cancelled and claims 16-31 have been added per preliminary amendments filed 05/26/2020.
Claims 16-31 are patentable.
Allowable Subject Matter
Claims 16-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The close prior art of the record is briefly described as follows:
Vesley, et al. (US 2016/0373972 A1) discloses methods for Master eNB to Target MeNB handover of a UE in Dual Connectivity, comprising: receiving a request for handover of the UE in Dual Connectivity from the Source MeNB to the Target MeNB, where the request comprises information about the UE Context of the UE at a Secondary eNB, SeNB; establishing a signaling connection with the SeNB based on the information about a UE Context, thereby, an inter-MeNB without change of SeNB is enabled in an efficient manner (see abstract; figs.3-4 and associated text in pars. 33-52);
VRZIC, et al. (US 2018/0098250 A1) discloses Methods and systems for a  UE to establish and maintain a data connection to a plurality of Radio Access Nodes for the creation of redundant data; implement packet duplication ; and determining when to 
Wang, et al. (US 2018/0279169 A1) discloses methods and systems for controlling activation and/or deactivation of multiplication/duplication transmission, comprising: obtaining at least one quality indication representative for the quality of the respective connection between the wireless device and the network units; based on the obtained quality indication, a message comprising information related to the obtained quality indication that enables the network units to determine whether to activate a packet multiplication/duplication transmission mode; and  conveying the generated message to at least one network unit to enable the network unit to determine whether to activate or deactivate a packet multiplication/duplication transmission mode (see pars. 0010-0025);
Huawei, HiSilicon, (“Enhancements for robust handover,” R2-1703380, Agenda item: 10.2.4.4, 3GPP TSG-RAN2 #97bis, Spokane, Washington, April 3-7, 2017, 4 pages), discloses enhancements for handover using packet duplication across multiple links to minimize Radio Sink failure (RLF) and to ensure high reliability (see section 2.1).
However, prior art of the record, inter alia, fail to show or teach the combination of the limitations recited in independent claims 16 and 24.
. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/Primary Examiner, Art Unit 2641